Citation Nr: 0022599	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-25 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for left wrist disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



REMAND

The veteran had active duty from March 1943 to January 1946.

In his November 1999 substantive appeal, the veteran 
indicated that he wished to appear personally at a hearing at 
the local Department of Veterans Affairs (VA) office before a 
Member of the Board of Veterans' Appeals (Board).

In a letter dated June 5, 2000, the RO informed the veteran 
that he had been scheduled for a videoconference hearing on 
June 14, 2000, but that he was not required to accept this 
form of hearing.  The RO requested that the veteran complete 
and return an attached form accepting the videoconference 
hearing.  Otherwise, it was noted that if his response was 
not received within two weeks, the videoconference hearing 
would be canceled and the veteran would remain on the hearing 
schedule for a future Board Member visit.

On June 13, 2000, the Board received a faxed copy of the 
Video Hearing Form from the veteran indicating that he 
declined the video hearing and preferred to wait for a future 
visit by a member of the Board.  The veteran signed this 
statement on June 8, 2000, and it was faxed to the RO on June 
12, 2000.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the Los Angeles, California, 
RO before a member of the Board.  A copy 
of the notice to the veteran and any 
representative of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



